    Case 21-03006-sgj Doc 27 Filed 06/04/21                  Entered 06/04/21 19:31:18              Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                      )
In re:                                )
                                      )                                     Chapter 11
                                   1
HIGHLAND CAPITAL MANAGEMENT, L.P.,    )
                                      )                                     Case No. 19-34054 (SGJ)
                 Debtor.              )
                                      )
                                      )
HIGHLAND CAPITAL MANAGEMENT, L.P.     )
                                      )
                 Plaintiff,           )
vs.                                   )                                     Adv. Pro. No. 21-03006 (SGJ)
                                      )
HIGHLAND CAPITAL MANAGEMENT SERVICES, )
INC.,                                 )
                                      )
                 Defendant.           )
                                      )

                                      CERTIFICATE OF SERVICE

      I, Hannah Bussey, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On June 1, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and on June 2, 2021, via First Class Mail upon the service list attached hereto as
Exhibit B:

     •   Debtor's Opposition to Motion for Leave to File Amended Answer [Docket No. 17]




                                           (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03006-sgj Doc 27 Filed 06/04/21        Entered 06/04/21 19:31:18   Page 2 of 6




   •   Declaration of John A. Morris in Support of Debtor's Opposition to Motion for
       Leave to File Amended Answer [Docket No. 18]


Dated: June 4, 2021
                                            /s/ Hannah Bussey
                                            Hannah Bussey
                                            KCC
                                            Meidinger Tower
                                            462 South 4th Street
                                            Louisville, KY 40202




                                            2
Case 21-03006-sgj Doc 27 Filed 06/04/21   Entered 06/04/21 19:31:18   Page 3 of 6



                             EXHIBIT A
          Case 21-03006-sgj Doc 27 Filed 06/04/21                     Entered 06/04/21 19:31:18            Page 4 of 6
                                                             Exhibit A
                                                       Adversary Service List
                                                      Served via Electronic Mail


               Description                    CreditorName            CreditorNoticeName                       Email
 Financial Advisor to Official Committee                         Earnestiena Cheng, Daniel H   Earnestiena.Cheng@fticonsulting.com;
 of Unsecured Creditors                  FTI Consulting          O'Brien                       Daniel.H.O'Brien@fticonsulting.com
                                         Hayward & Associates    Melissa S. Hayward, Zachery   MHayward@HaywardFirm.com;
 Counsel for the Debtor                  PLLC                    Z. Annable                    ZAnnable@HaywardFirm.com
 Counsel for UBS Securities LLC and                              Andrew Clubok, Sarah          andrew.clubok@lw.com;
 UBS AG London Branch                    Latham & Watkins LLP    Tomkowiak                     sarah.tomkowiak@lw.com
 Counsel for UBS Securities LLC and                              Asif Attarwala, Kathryn K.    asif.attarwala@lw.com;
 UBS AG London Branch                    Latham & Watkins LLP    George                        Kathryn.George@lw.com
 Counsel for UBS Securities LLC and                              Jeffrey E. Bjork, Kimberly A. jeff.bjork@lw.com;
 UBS AG London Branch                    Latham & Watkins LLP    Posin                         kim.posin@lw.com
 Counsel for UBS Securities LLC and                                                            Zachary.Proulx@lw.com;
 UBS AG London Branch                    Latham & Watkins LLP    Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
                                                                                               mclemente@sidley.com;
                                                                 Matthew Clemente, Alyssa      alyssa.russell@sidley.com;
 Counsel for Official Committee of                               Russell, Elliot A. Bromagen,  ebromagen@sidley.com;
 Unsecured Creditors                   Sidley Austin LLP         Dennis M. Twomey              dtwomey@sidley.com
                                                                                               preid@sidley.com;
                                                                 Penny P. Reid, Paige Holden   pmontgomery@sidley.com;
 Counsel for Official Committee of                               Montgomery, Juliana Hoffman, jhoffman@sidley.com;
 Unsecured Creditors                   Sidley Austin LLP         Chandler M. Rognes            crognes@sidley.com
                                                                                               brant.martin@wickphillips.com;
 Counsel for Highland Capital          Wick Phillips Gould &     Brant C. Martin, Jason M.     jason.rudd@wickphillips.com;
 Management Services, Inc.             Martin, LLP               Rudd, Lauren K. Drawhorn      lauren.drawhorn@wickphillips.com




Highland Capital Management, L.P.
Case No. 19-34054                                              Page 1 of 1
Case 21-03006-sgj Doc 27 Filed 06/04/21   Entered 06/04/21 19:31:18   Page 5 of 6



                             EXHIBIT B
                            Case 21-03006-sgj Doc 27 Filed 06/04/21             Entered 06/04/21 19:31:18           Page 6 of 6
                                                                         Exhibit B
                                                                   Adversary Service List
                                                                 Served via First Class Mail

                     Description                CreditorName         CreditorNoticeName             Address1             City     State    Zip
             Counsel for UBS Securities
             LLC and UBS AG London                               Andrew Clubok, Sarah          555 Eleventh Street,
             Branch                         Latham & Watkins LLP Tomkowiak                     NW, Suite 1000       Washington DC         20004
             Counsel for UBS Securities
             LLC and UBS AG London                               Asif Attarwala, Kathryn K.    330 North Wabash
             Branch                         Latham & Watkins LLP George                        Avenue, Ste. 2800     Chicago      IL      60611
             Counsel for UBS Securities
             LLC and UBS AG London                               Jeffrey E. Bjork, Kimberly    355 S. Grand Ave.,
             Branch                         Latham & Watkins LLP A. Posin                      Ste. 100              Los Angeles CA       90071
             Counsel for UBS Securities
             LLC and UBS AG London                                Zachary F. Proulx, Jamie     1271 Avenue of the
             Branch                         Latham & Watkins LLP Wine                          Americas              New York     NY      10020
             Counsel for Highland Capital   Wick Phillips Gould & Brant C. Martin, Jason M.    3131 McKinney
             Management Services, Inc.      Martin, LLP           Rudd, Lauren K. Drawhorn     Avenue, Suite 100     Dallas       TX      75204




Highland Capital Management, L.P.
Case No. 19-34054                                                       Page 1 of 1
